Citation Nr: 1600149	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-13 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with bipolar disorder and polysubstance abuse.

2.  Entitlement to a rating in excess of 10 percent for patellar instability and maltracking with generalized ligamentous laxity of the left knee.

3.  Entitlement to a rating in excess of 10 percent for patellar instability and maltracking with generalized ligamentous laxity of the right knee.

4.  Entitlement to a rating in excess of 10 percent for residual injury of the right knee with painful limitation of motion.

5.  Entitlement to a rating in excess of 10 percent for residual injury of the left knee with painful limitation of motion.

6.  Whether new and material evidence has been received to reopen a claim of service connection for asthma, claimed as beginning stages of emphysema and chronic obstructive pulmonary disease (COPD).

7.  Whether new and material evidence has been received to reopen a claim of service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran was scheduled for a requested hearing before a Veterans Law Judge, the record reflects that he subsequently cancelled his hearing request.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to special monthly compensation has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The matters of service connection for asthma and bronchitis on a de novo basis are remanded to the Agency of Original Jurisdiction (AOJ), as described below.


FINDINGS OF FACT

1.  In a September 2015 typed statement, the Veteran, through his representative, requested withdrawal of his appeal on the issues of entitlement to increased ratings for psychiatric disability, patellar instability and maltracking with generalized ligamentous laxity of the left knee, patellar instability and maltracking with generalized ligamentous laxity of the right knee, residual injury of the right knee with painful limitation of motion, and residual injury of the left knee with painful limitation of motion.

2.  In February 2007, the RO denied the Veteran's claim for service connection for asthma, claimed as beginning stages of emphysema and COPD; the Veteran did not perfect a timely appeal. 

3.  Evidence received since the February 2007 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for asthma claimed as beginning stages of emphysema and COPD, and raises a reasonable possibility of substantiating the underlying claim.

4.  In May 2007, the RO denied the Veteran's claim for service connection for bronchitis.  The Veteran did not perfect a timely appeal. 

5.  Evidence received since the May 2007 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for bronchitis and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal on the issues of entitlement to increased ratings for posttraumatic stress disorder with bipolar disorder and polysubstance abuse, patellar instability and maltracking with generalized ligamentous laxity of the left knee, patellar instability and maltracking with generalized ligamentous laxity of the right knee, residual injury of the right knee with painful limitation of motion, and residual injury of the left knee with painful limitation of motion.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Evidence received since the RO's February 2007 decision is new and material, and the claim seeking service connection for asthma is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence received since the RO's May 2007 decision is new and material, and the claim seeking service connection for bronchitis is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Generally, withdrawals of appeals must be in writing.  They must include the name of the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In a September 2015 typed statement (entitled "Board Brief"), submitted by the Veteran's representative on his behalf, the Veteran requested withdrawal of his appeal on the issues of entitlement to increased ratings for psychiatric disability, patellar instability and maltracking with generalized ligamentous laxity of the left knee, patellar instability and maltracking with generalized ligamentous laxity of the right knee, residual injury of the right knee with painful limitation of motion, and residual injury of the left knee with painful limitation of motion.  In essence, therefore, a "case or controversy" with respect to the issues articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  

Accordingly, the Board no longer has jurisdiction to review the appeal of these claims, in turn requiring their dismissal.


II. New and Material evidence


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

As discussed below, the claims remaining on appeal are reopened in light of the submission of new and material evidence.  Accordingly, further discussion of VA's compliance with any duties to notify or assist with respect to the threshold matter of reopening is not required. 


New and Material Evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).


Facts and Analysis

Regarding the application to reopen the previously denied claims for asthma (claimed as beginning stages of emphysema and COPD), and bronchitis, February 2007 and May 2007 rating decisions were the last final denial of those claims, respectively.  The RO's denial of the claims is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.      § 7104; 38 C.F.R. § 20.1100.

At the time of the February 2007 and May 2007 rating decision, the evidence of record consisted of service treatment records for the Veteran's period of service, VA treatment records, and June 2006 VA examination results.  Specifically, the medical evidence showed that while the Veteran was diagnosed as having bronchitis, possible mild COPD, and allergic asthma, such were not related to his active service.  

Additional evidence added to the claims file since the February 2007 and May 2007 rating decisions, includes additional VA treatment records, a February 2010 VA examination report, and statements by the Veteran and his representative on his behalf.  

Most of the additionally received evidence is "new" in the sense that it was not previously before the RO at the time of the February 2007 and May 2007 denials.  The new evidence is also material.  

In particular, the Board finds the Veteran's statements to provide additional relevant and pertinent information concerning his claimed disorders, which add to the overall evidentiary picture.  Assuming the credibility of the new evidence solely for the purpose of determining whether the claim should be reopened, the Board finds that new and material evidence has been submitted.

Under these circumstances, the Board concludes that new and material evidence to reopen the claims for service connection for asthma (emphysema) and COPD, as well as, for bronchitis has been received.  As such, the requirements for reopening the claims are met.  


ORDER

The appeal of the denial of entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with bipolar disorder and polysubstance abuse, entitlement to an increased rating in excess of 10 percent for patellar instability and maltracking with generalized ligamentous laxity of the left knee, entitlement to an increased rating in excess of 10 percent for patellar instability and maltracking with generalized ligamentous laxity of the right knee, entitlement to an increased rating in excess of 10 percent for residual injury of the right knee with painful limitation of motion, and entitlement to an increased rating in excess of 10 percent for residual injury of the left knee with painful limitation of motion, is dismissed.

New and material evidence has been received to reopen a claim for entitlement to service connection for asthma claimed as beginning stages of emphysema and COPD and a claim of service connection for bronchitis; the appeal of these issues is granted to that extent.


REMAND

In light of the new evidence submitted, the Board finds that another VA examination is necessary.

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any respiratory disability present.  With respect to each respiratory disorder identified, including asthma and bronchitis, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.  A complete rationale for each opinion offered should be provided.  The electronics claims file should be made available for the examiner to review.

2.  Thereafter, readjudicate the remaining issues on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014). 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


